DETAILED ACTION
This non-final action is in response to application filed on 01/28/2020. Claims 1-24 are pending of which claims 1, 9 and 17 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This patent arises from a continuation of U.S. Patent Application Serial No. 15/886,614, filed on February 1, 2018, which is a continuation of 15/632,235, filed on June 23, 2017, and a continuation of U.S. Patent Application Serial No. 15/632,237, filed on June 23, 2017, which are both, in turn, continuations of U.S. Patent Application Serial No. 14/523,886, filed on October 25, 2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020, 06/09/2020 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,073,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent essentially discloses each feature claimed within the present application. For example, examined claim 1 and patent claim 9 are presented below. The patent claim 9 essentially discloses all features of examined claim 1.
Examining Application
U.S. Patent No. 10,073,972
1. An apparatus comprising: 
a graphics processor; and 
a graphics driver to facilitate access to the graphics processor, the graphics driver including: 
an authenticator to establish a trusted channel between the graphics driver and an application driver via mutual authentication of the graphics driver and the application driver; 
an offloader to offload a computing task to the graphics processor via the trusted channel, the computing task associated with the application driver; and 
a hypervisor to monitor memory associated with the offloaded computing task for an unauthorized access attempt.  

9. An apparatus, comprising:
a graphics processing unit; and
a graphics driver to facilitate access to the graphics processing unit, the graphics driver including:
an authenticator to establish a trusted channel between the graphics driver and an application driver via mutual authentication of the graphics driver and the application driver;
a first interface through which a computing task associated with the application driver is to be offloaded, via the trusted channel, to the graphics processing unit in response to the mutual authentication of the graphics driver and the application driver; and
a definer to configure a monitor to monitor memory associated with the computing task offloaded via the trusted channel for an unauthorized access attempt.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite that the offloader and hypervisor are parts of the graphics driver. However, these elements were not described in the specification. For instance, figures 1 and 7 of the application’s specification show the offloader and hypervisor, but they are not parts of the graphics driver.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-4, 7-12, 15-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Swift el al. (US 2008/0303833, published Dec. 11, 2008), Pham et al. (US 2005/0182966, published Aug. 18, 2005) and Edwards (US 2014/0317742, filed Mar. 15, 2013).
As per claim 1, Swift discloses an apparatus (Swift Fig. 1, system 150) comprising: 
a graphics processor (Swift Fig. 1, GPU 156-157); and 
a graphics driver (Swift Fig. 1, Graphics Driver(s) 155) to facilitate access to the graphics processor (Swift par. 36, The graphics APIs are communicatively coupled to one or more graphics drivers 155 that provide interfaces to one or more graphics processing units (GPUs) 156-157), the graphics driver including: 
[an authenticator] to establish a channel between the graphics driver and an application driver (Swift par. 36, The graphics APIs [application driver] are communicatively coupled to one or more graphics drivers 155 that provide interfaces to one or more graphics processing units (GPUs) 156-157); 
an offloader to offload a computing task to the graphics processor via the channel (Swift par. 37, graphics driver 155 fetches graphics commands from a command stream buffer (not shown) that receives the graphics commands from applications 151-153; Swift par. 44, the graphics API can store the graphics commands received from an application in the allocated command stream buffer), the computing task associated with the application driver (Swift par. 37, graphics driver 155 fetches graphics commands from a command stream buffer (not shown) that receives the graphics commands from applications 151-153);
memory associated with the offloaded computing task (Swift par. 37, graphics driver 155 fetches graphics commands from a command stream buffer [memory] that receives the graphics commands from applications 151-153. 
Swift does not explicitly disclose:
an authenticator to establish a trusted channel between the graphics driver and an application driver via mutual authentication of the graphics driver and the application driver; 
an offloader to offload a computing task to the graphics processor via the trusted channel; and 
a hypervisor to monitor memory associated with the offloaded computing task for an unauthorized access attempt.  
Pham teaches:
an authenticator to establish a trusted channel via mutual authentication (Pham Fig. 9a, establishing encrypted tunnel connection between host computer process #1 202 and host computer process #2 204; Pham par. 18, each program instance can be independently evaluated and, further, mutually evaluated to determine whether the programs are permitted to communicate); 
an offloader to offload a computing task via the trusted channel (Pham par. 69, Once the communication session is established, protocol appropriate commands and data can be transferred through the communications tunnel represented by the communications session).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Swift with the teaching of Pham for an authenticator to establish a trusted channel between the graphics driver and an application driver via mutual authentication of the graphics driver and the application driver; an offloader to offload a computing task to the graphics processor via the trusted channel. One of ordinary skilled in the art would have been motivated because it offers the advantage of securing communication between authenticated and authorized application programs.
Edwards teaches:
a hypervisor to monitor memory for an unauthorized access attempt (Edwards par. 27, anti-malware module 108 may be implemented in a hypervisor; Edwards pars. 17 and 34, anti-malware module 108 may be monitoring accesses of memory 106 on electronic device 102; Edwards par. 25, Anti-malware module 108, when enforcing a rule regarding a trapped action, may allow the request to happen, may deny the request, or may take other corrective action).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Swift with the teaching of Edwards for a hypervisor to monitor memory associated with the offloaded computing task for an unauthorized access attempt. One of ordinary skilled in the art would have been motivated because it offers the advantage of protecting system resources of a device.

As per claim 2, Swift as modified discloses the apparatus of claim 1. Edwards also disclose wherein the hypervisor has a privilege level sufficient to monitor the memory (Edwards par. 24, Antimalware module 108 may be running at a higher execution priority … in the context of a hierarchical protection domain model using protection rings, wherein a lower number represents a higher priority, operating system 110 may be operating at "Ring0" while anti-malware module 108 may be operating at "Ring -1."). The same rationale as in claim 1 applies.
 
As per claim 3, Swift as modified discloses the apparatus of claim 1. Edwards also disclose wherein the hypervisor is to operate outside an operating system (Edwards Fig. 1, anti-malware module 108 operates outside operating system 110). The same rationale as in claim 1 applies.
 
As per claim 4, Swift as modified discloses the apparatus of claim 1. Edwards also disclose wherein the hypervisor is implemented via a Trusted Memory Services Layer (Edwards par. 24, anti-malware module 108 may be operating in a trusted memory services layer). The same rationale as in claim 1 applies.

As per claim 7, Swift as modified discloses the apparatus of claim 1. Swift does not explicitly disclose wherein the authenticator is to establish the trusted channel in response to an indication from the application driver that the computing task is to be offloaded to the graphics processor.  
Pham teaches:
authenticator is to establish the trusted channel in response to an indication that the computing task is to be offloaded (see Pham Fig. 11, initialize tunnel in response to intercept network request; Pham par. 69, Once the communication session is established, protocol appropriate commands and data can be transferred through the communications tunnel represented by the communications session).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Swift with the teaching of Pham for the authenticator is to establish the trusted channel in response to an indication from the application driver that the computing task is to be offloaded to the graphics processor. One of ordinary skilled in the art would have been motivated because it offers the advantage of securing communication between authenticated and authorized application programs.

As per claim 8, Swift as modified discloses the apparatus of claim 1. Pham also disclose wherein the authenticator is to deny the offload of the computing task when the mutual authentication fails (Pham par. 18, each program instance can be independently evaluated and, further, mutually evaluated to determine whether the programs are permitted to communicate). The same rationale as in claim 1 applies.

Claims 9, 11-12 and 15-16 are device claims reciting similar subject matters to those recited in the apparatus claims 1, 3-4 and 7-8 respectively, and are similarly rejected. 

As per claim 10, Swift as modified discloses the apparatus of claim 9. Pham also disclose wherein instructions cause the machine to configure the hypervisor by defining a policy (Edwards par. 25, Anti-malware module 108, when enforcing a rule regarding a trapped action, may allow the request to happen, may deny the request, or may take other corrective action). The same rationale as in claim 9 applies.

Claims 17-20 and 23-24 are method claims reciting similar subject matters to those recited in the apparatus claims 1-4 and 7-8 respectively, and are similarly rejected.

Claims 5-6, 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Swift el al. (US 2008/0303833, published Dec. 11, 2008), Pham et al. (US 2005/0182966, published Aug. 18, 2005), Edwards (US 2014/0317742, filed Mar. 15, 2013) and Tormasov et al. (US 8938723, filed Aug. 3, 2010).
As per claim 5, Swift as modified discloses the apparatus of claim 1. Swift does not explicitly disclose wherein the memory is first memory, the first memory isolated from second memory associated with an image rendering task to be executed by the graphics processor.  
Tormasov teaches:
the memory is first memory (Tormasov 4:62-63, on a VM can be dedicated for performing security services; see Tormasov 6:13-17, [memory associated with] VM code), the first memory isolated from second memory associated with an image rendering task to be executed by the graphics processor (see Tormasov 6:16-39, The VM code, therefore, needs to be translated into GPU code … isolation of [memory associated with] applications on the GPU for virus protection).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Swift with the teaching of Tormasov for the memory is first memory, the first memory isolated from second memory associated with an image rendering task to be executed by the graphics processor. One of ordinary skilled in the art would have been motivated because it offers the advantage of using a GPU for support and acceleration of performing security services.

As per claim 6, Swift as modified discloses the apparatus of claim 1. Swift also discloses the application driver corresponds to application (Swift Fig. 1A, Graphis APIs [application driver] corresponds to application 151-153).
Swift does not explicitly disclose:
wherein the application driver corresponds to a security application and the computing task includes a memory scanning operation to detect a pattern associated with malware.  
Tormasov teaches:
a security application (Tormasov 4:62-63, on a VM can be dedicated for performing security services) and the computing task includes a memory scanning operation to detect a pattern associated with malware (Tormasov 6:33, AV scanning).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Swift with the teaching of Tormasov for the application driver corresponds to a security application and the computing task includes a memory scanning operation to detect a pattern associated with malware. One of ordinary skilled in the art would have been motivated because it offers the advantage of using a GPU for support and acceleration of performing security services.

Claims 13-14 are device claims reciting similar subject matters to those recited in the apparatus claims 5-6 respectively, and are similarly rejected. 

Claims 21-22 are method claims reciting similar subject matters to those recited in the apparatus claims 5-6 respectively, and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANG DO/Primary Examiner, Art Unit 2492